MEMORANDUM **
Lucas Huerta-Sanchez appeals his 21-month sentence imposed following his guilty-plea conviction for transporting an illegal alien, in violation of 8 U.S.C. § 1324(a)(l)(A)(ii). We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742. We affirm.
Huerta-Sanchez contends that the district court erred by denying his two requests for downward departures, for facilitating an early disposition and for his willingness to stipulate to deportation, because the court mistakenly concluded that it lacked authority to grant the requests. While we review de novo “a denial based on the district court’s belief that it lacks legal authority to depart,” United States v. Rodriguez-Lopez, 198 F.3d 773, 775 (9th Cir.1999), we lack jurisdiction to review a discretionary decision not to depart. United States v. Webster, 108 F.3d 1156, 1158 (9th Cir.1997).
Notwithstanding Huerta-Sanchez’s contrary assertions, we conclude that the district court recognized its discretion to depart on the requested bases, appropriately considered all of the facts of Huerta-Sanchez’s offense when reviewing his departure requests, see United States v. Lipman, 133 F.3d 726, 730 (9th Cir.1998) (stating that district court must decide whether the basis for the departure request is sufficient to take the case out of the relevant guideline’s “heartland,” given the facts and circumstances of the case), and denied those requests as an exercise of its discretion. We therefore lack jurisdiction to further review the district court’s decision. See Webster, 108 F.3d at 1158.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.